And the said James May, in replication to the plea of the said John above pleaded in Bar of the action of the said James says that by any thing alledged by the said John in his said plea, he the said James, ought not to be Barred or precluded of having and maintaining his action aforesd against the said John Because the said James saith that the said John Burnett at the time of commencing the action of the said James was and from thence hitherto, hath been and still is, Executor of the last will and Testament of the said William Burnett deceased, and hath administered diverse goods and chattels, which were of the said William Burnett deceased at the time of his death, as Executor of the last will and Testament of the said William Burnett, Towit at Detroit in the Territory of Michigan aforesd and this he prays may be enquired of by the Court, &c
Sol Sibley Aty for Pltff.
And the Said Def1 likewise
By Geo. McDougall

[In the handwriting of Solomon Sibley]